Citation Nr: 1641512	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  12-00 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.

2.  Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Jan Dils, Esq.


WITNESS AT THE HEARING

The Veteran

ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2010 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In February 2016, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in Columbia, South Carolina.  A transcript of the proceeding has been associated with the claims file.

In July 2016, the Veteran submitted a waiver of consideration by the agency of original jurisdiction (AOJ) of evidence associated with the claims file after the issuance of the last Supplemental Statement of the Case (SSOC) by the AOJ in January 2014.  See 20.1304(c) (2015).  Several other waivers of consideration by the AOJ were previously submitted.  Therefore, the Board finds that a remand for readjudication is not required.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's depression is shown to be casually or etiologically related to a disease, injury, or incident in service.

2.  The Veteran's low back condition is not shown to be casually or etiologically related to a disease, injury, or incident in service; arthritis did not manifest within one year of separation from service.


CONCLUSIONS OF LAW

1.  Service connection for depression is warranted.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  Service connection for a low back condition is not warranted, nor may service connection be presumed.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim for service connection for an acquired psychiatric disorder, specifically for depression, has been granted herein.  Therefore, the Board finds that any error under the VCAA with regard to the claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the Veteran's claim for service connection for a low back condition, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

The Board finds that a November 2009 notice letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  The notice letter informed the Veteran of what information or evidence was needed to support her low back claim, and which evidence VA would obtain.  The notice letters also explained how VA assigns disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2015).  All of the Veteran's service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  In that regard, the Board notes that the RO made several requests for any available private treatment records from the Piedmont Medical Center dated from 1977 to 1980, in writing and by telephone, but the records were unavailable.  Therefore, the Board finds that the duty to assist in this regard was satisfied.

The Veteran was afforded a VA examination in May 2010.  The Board finds the VA examination report is adequate upon which to base a decision on the claim.  The Veteran's reported history was noted, she was examined, and the VA examiner provided an adequate rationale for his conclusions.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

A.  Acquired Psychiatric Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran served on active duty from January 1975 to January 1977.  She claims that she has an acquired psychiatric disorder, to include PTSD, anxiety, and depression, due to her active service.  She asserts she experienced four stressors in service involving a) rescuing a dead body from the water, b) operating a boat alone in 20 to 25 foot seas, c) a captain's mast, and d) being threatened at knife-point.  See Stressor statement, December 2009 (high seas); Form 21-4138, December 2009 (dead body); Statement, January 2012 (captain's mast and knife incidents).

The Veteran's VA treatment records show that she has been followed for, among other things, diagnosed PTSD.  See, e.g., VA treatment record, September 2012.  However, none of the Veteran's reported PTSD stressors were able to be verified by the RO after having undertaken extensive development and exhausting all administrative efforts.  Negative replies were received from Joint Services Records Research Center (JSRRC) in May 2013, the National Archives in Washington, DC in July 2013, the National Archives and Records Administration (NARA) Southeast Region in June 2013 and August 2013, the U.S. Coast Guard Records Manager in September 2013, and the U.S. Coast Guard Investigative Service in September 2013 and December 2013.  Also, none of the stressors were able to be verified by her service treatment records or personnel records.  The Board adds that the Veteran has not alleged any combat service, and there is otherwise no evidence of such.

Generally, for non-combat veterans, "service connection for PTSD requires medical evidence diagnosing the condition . . . and credible supporting evidence that the clamed in-service stressor occurred."  38 C.F.R. § 3.304(f) (2015).  Without credible supporting evidence of the claimed stressors, there can be no service connection for PTSD in this case.  

Regarding the alleged incident involving being threatened at knife-point in particular, the Board acknowledges that 38 C.F.R. § 3.304(f)(3) provides that evidence other than service records may corroborate a veteran's account, such as behavior changes and deterioration in work performance.  The Board finds, however, that there is still otherwise no evidence sufficient to corroborate the claimed incident.  While her personnel records show that she was counseled in October 1976 for associating with drug users and using drugs, the Board ultimately finds such is not sufficient to corroborate the incident.  See Service records at p.10, 15.

Regarding the Veteran's claimed anxiety and depression, a December 2010 private evaluation report by J.A. shows a diagnosed anxiety disorder, and her VA treatment records show that she has been followed for depression.  See, e.g., VA treatment record, June 2011.

With regard to her diagnosed anxiety, the Board notes that the Veteran's service treatment records are silent as to any complaints of anxiety.  

Regarding her diagnosed depression, the service treatment records show that in August 1976, she reported marital difficulties and was diagnosed with depression.  See also Service records, September 1976 (noting problems with interpersonal relationships).

A May 2010 VA examination report reflects the Veteran reported a history of rescuing a dead body in service, and of treatment in service in 1976 for marital problems.  The Veteran reported that post-service, she was diagnosed in 1978 with a gender identity disorder (the Board notes by way of background that the Veteran had identified as a male in service), that she sought counseling in 2001 after her wife committed suicide, and then she underwent gender reassignment surgery in 2002.  The examiner acknowledged in the report that the reported incident involving rescuing the dead body had been unable to be verified by the RO.  The examiner diagnosed a major depressive disorder, and concluded that while he could not opine without resorting to mere speculation, it appeared that the Veteran's depression was related to her active service, specifically the reported incident involving rescuing the dead body.  The examiner added that it was unclear whether the Veteran's current depression was related to her depression in service because at the time of her service, her depression was noted as relating to marital problems.  

A December 2010 private evaluation by a psychologist, J.A. (M.A.), reflects the Veteran reported a history of being molested as a child, and feeling depressed since her teens (but the Board notes no depression was noted at entry into service).  Also noted was the Veteran's reported history of the incidents in service involving rescuing a dead body in the water as well as the storm incident.  The Veteran reported suicidal thoughts in 1978, and experiencing severe depression after her wife committed suicide in 2001.  J.A. recorded diagnoses including an anxiety disorder and a major depressive disorder, and opined that they are related to the incidents the Veteran reported in service, but provided no rationale for the opinion.

As shown above, there is no medical opinion of record relating the Veteran's anxiety to her active service except for the December 2010 private evaluation by J.A., which opinion includes no underlying reason for the conclusion.  Without an adequate rationale, the Board finds the opinion of J.A. to lack probative value.  The Board adds that there is no other medical evidence of record that shows that the Veteran had anxiety in service, or that her anxiety is otherwise due to her active service.  Regarding any explicit or implicit lay opinion by the Veteran that her anxiety is in fact due to her active service, the Board finds that she is not shown to be competent to render such an opinion, such as by having education or training in mental health.  See 38 C.F.R. § 3.159(a).

Regarding the Veteran's depression, as shown above, the May 2010 VA examiner concluded that he could not provide an opinion without resorting to mere speculation (reasoning in part that the reported stressors were unable to be verified), and the December 2010 private opinion includes no rationale.  At the same time, however, the Board acknowledges that the Veteran has reported experiencing depression since service, her service treatment records show that she was in fact treated for diagnosed depression in service, the VA treatment records show that she has been followed for diagnosed depression, and both medical opinions of the VA examiner and J.A. show a diagnosed major depressive disorder that they both attributed in some fashion to the Veteran's active service (albeit the opinions are not entirely adequate in themselves).  While the Board acknowledges that the Veteran's wife committed suicide in 2001, the Board finds that this incident did not serve to negate the fact that the Veteran has reported depression since service or the fact that she was treated for depression in service.  Ultimately, therefore, the Board finds that the preponderance of the evidence as a whole is in favor of finding that the Veteran's current depression is related to her diagnosed depression in service, and the Board will therefore grant service connection for depression.

B.  Low Back

The Veteran also claims that she has a low back condition due to her active service.  She alleges that she injured her low back in service while moving a 50-pound bag, likely of potatoes, from the loading dock to the storage room in the context of performing "mess cooking" or "kitchen patrol" duties for a month in service.  See DRO hearing transcript at p.6.

Recent VA treatment records show the Veteran has been followed for diagnosed degenerative disc disease (DDD) of the lumbar spine with disc bulging at L2-L3 and L3-L4.  See, e.g., VA treatment records, August 2010 (p. 139 of 413).  Therefore, the Veteran is shown to have a current low back condition.

With regard to whether it is related to her active service, a February 1976 service treatment record shows the Veteran complained of low back pain for two weeks with no history of injury.  See STRs at p.108.  A diagnosis of lumbosacral muscle strain was recorded.  A March 1976 record from the Navy Hospital in Charleston reflects a history of six weeks of low back pain without any history of injury was noted.  It was also noted that the Veteran had scoliosis with a pelvic tilt.  See STRs at p.86, 104; see also April 1976 at p42.  An April 1976 orthopaedic clinic record shows that a 1 1/2 inch leg length discrepancy was noted, and a diagnosis of a lumbosacral strain possibly secondary to a leg length discrepancy was recorded.  A May 1976 narrative summary shows that an x-ray had revealed lower lumbar scoliosis with apparent lumbarization at S1.  See p.43.  Her December 1976 separation examination report, however, shows that musculoskeletal examination was normal.  See STRs at p.47.  

Post-service, there is no evidence of arthritis manifesting to a compensable degree within one year of the Veteran's separation from service in January 1977.  Therefore, service connection may not be presumed for a "chronic" disease.  See 38 C.F.R. § 3.307, 3.309(a) (2015).

Private treatment records show that in June 1990, the Veteran incurred a work-related back injury when she was trying to manipulate a jammed hydraulic lift pulling and jerking.  See PTRs, July 1990 (received June 2014 at p.85 of 167), and October 1990 (received December 2009 at p.3 of 4).  An August 1990 CT of the lumbar spine revealed circumferential bulging disc at L4-L5, and L5-S1.  See PTR, August 1990 (received December 2009 at p.66 of 119).  

The Veteran subsequently underwent an L4-L5 discectomy in March 1991, an L4 to S1 decompression and fusion in October 1991, and a re-fusion procedure in 1992.  See PTRs, March 1991, and October 1991 (received June 2014 at p. 145-162 of 167); March 2006 (received December 2009 at p.77 of 119).

Then, the private treatment records show the Veteran reported back pain after a second work-related back injury in August 1998 when a shelf fell on her head when working near a copier.  X-rays revealed a solid fusion from L4 to S1.  See PTRs, September 1998 (received December 2009 at p.45 and 104 of 119).  A subsequent October 2004 VA treatment record shows an x-ray revealed degenerative disc disease.  

Then, the private treatment records show the Veteran incurred a third work-related back injury in January 2006 when she fell out of a truck.  See PTRs, March 2006 and May 2006 (received December 2009 at p.70, and 76-77 of 119).  An MRI revealed post-surgical changes with posterior decompression and fusion of L3 to S1, and slight disc bulging at L1-L2 and L2-L3.

The Board also notes that the records in the claims file show that the Veteran filed a workman's compensation claim relating to her January 2006 back injury.  See SSA Records (received June 2014 at p. 50 of 115).  Also, while not precedential regarding the instant case, the Board does acknowledge that the Veteran was awarded disability by the Social Security Administration (SSA) in December 2008 relating in part to her lumbar spine condition.

The Veteran was afforded a VA examination in May 2010.  The VA examiner opined that it is less likely than not that her lumbar spine condition is related to her active service.  The examiner reasoned that while the Veteran did have back pain in service in 1976, that her back pain in service was due to a self-limiting back strain, her symptoms at that time did not appear to be due to any sort of disk herniation, the degenerative process appeared to have occurred after her discharge from service and did not require surgical treatment until 1990, 13 years post-service, and that her symptoms in service are inconsistent with her current symptoms that are more degenerative in nature.

The Veteran submitted a February 2013 private orthopedic opinion from Dr. J.D., as well as a May 2013 disability benefits questionnaire (DBQ).  Dr. J.D. noted that the Veteran reported treatment after service in 1979 at Piedmont Medical Center (in Rock Hill, South Carolina, which records have been unable to be obtained).  Dr. J.D. noted that the Veteran had been diagnosed in 2004 with DDD of the lumbar spine, and opined that "I think that she did have some residual problems left over from her time in the military."  The Board notes, however, that Dr. J.D. did not elucidate which problem specifically, and provided no rationale for his opinion.  Because Dr. J.D. provided no rationale, the Board finds the opinion to be of little probative value.
In light of the above evidence of record, the Board finds that a preponderance of the evidence is against finding that the Veteran's low back condition is related to her active service.  In that regard, the Board finds the opinion of the May 2010 VA examiner to be the most probative based on the detailed rationale provided for his conclusions, which are supported by the record.  While the Board acknowledges that the Veteran was treated for a lumbosacral strain in service, there is no probative medical evidence that relates the Veteran's DDD of the lumbar spine to her back strain in service.  As noted above, the February 2013 medical opinion of Dr. J.D. included no rationale.  In fact, Dr. J.D. very generally noted "I think that she did have some residual problems left over from her time in the military," without specifying which medical problems.

To the extent that the Veteran, as a lay person, opines that her low back condition is in fact due to her back strain in service or otherwise related to her active service, the Board finds her lay opinion to be far less probative than the opinion of the May 2010 VA examiner, based on her lack of medical training pertinent to the inherently medical question before the Board, the VA examiner's medical qualifications, and the detailed rationale provided by the VA examiner.  See 38 C.F.R. § 3.159(a) (2015).

Therefore, in summary, the Board concludes that service connection for a low back condition is not warranted; as the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b) (West 2014).








	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for depression is granted.

Entitlement to service connection for a low back condition is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


